Exhibit 10.5

LIMITED GUARANTY

This Limited Guaranty (“Guaranty”), made and entered into as of the 14th day of
March, 2012, by Carter Validus Operating Partnership, LP, a Delaware limited
partnership (herein, together with its heirs, administrators, personal
representatives, executors and assigns, referred to as “Guarantor”), for the
benefit of American Family Life Insurance Company, a Wisconsin insurance
corporation (“American Family”), whose address is Investment Division,
6000 American Parkway, Post Office Box 7430, Madison, Wisconsin 53783-0001.

R E C I T A L S

A. DC-2775 Northwoods Parkway, LLC, a Delaware limited liability company
(“Borrower”), owns certain real estate located in the City of Norcross, Gwinnett
County, Georgia (the land and the improvements constructed on the land
hereinafter collectively referred to as the “Premises”).

B. Borrower is obtaining a first mortgage loan from American Family (the “Loan”)
in the original principal amount of Three Million Three Hundred Thousand and
No/100 Dollars ($3,300,000.00).

C. The Loan is evidenced by a Promissory Note of even date herewith (“Note”)
executed by Borrower, payable to the order of American Family.

D. To secure payment of the Note, Borrower has executed and delivered to
American Family, a Deed to Secure Debt, Assignment of Rents and Security
Agreement (the “Security Deed”) of even date covering the Premises, an
Assignment of Leases and Rents (the “Assignment”), and Borrower and Guarantors
have executed and delivered to American Family an Environmental Indemnification
Agreement (the “Environmental Indemnity”), a Brokerage Indemnification Agreement
(the “Brokerage Indemnity”), and an Americans with Disabilities Act of 1990
Indemnification Agreement (the “ADA Indemnity”) all of even date. The Note,
Security Deed, Assignment, Environmental Indemnity, Brokerage Indemnity, ADA
Indemnity, and the Mortgage Loan Application and Agreement from Borrower dated
February 15, 2012, and accepted by American Family on February 28, 2012 (the
“Loan Commitment”) and other documents securing the Loan are hereinafter
collectively referred to as the “Loan Documents”.

E. Guarantor has agreed to provide this Guaranty pursuant to the terms of the
Loan Commitment, to induce American Family to make the Loan to Borrower.

F. American Family, as a condition of its commitment to advance loan proceeds
pursuant to the Loan Documents, has required this Guaranty to be executed by
Guarantor and delivered to American Family.



--------------------------------------------------------------------------------

NOW, THEREFORE

IN CONSIDERATION of the recitals and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
covenants and agrees with American Family as follows:

1. The Loan Documents are hereby made a part of this Guaranty by reference with
the same force and effect as if fully incorporated herein.

2. Guarantor hereby irrevocably, unconditionally, absolutely, and jointly and
severally, guarantees to American Family the due and prompt payment to American
Family, and not just the collectability, of the following:

 

  (a) any Loss incurred by American Family due to:

 

  (i) an intentional act of Fraud; or

 

  (ii) any Lease Modification; or

 

  (iii) damage to or destruction of the Premises caused by any act of arson by
Borrower, Guarantors or any of their affiliates or agents, or that is not
covered by insurance; or

 

  (iv) waste of the Premises due to an act or the gross negligence of Borrower
or a Guarantor; or

 

  (v) Borrower’s misapplication or misappropriation, with respect to the
Premises, of: (a) rents received from a Tenant after the occurrence of and
during the continuance of an Event of Default under any of the Loan Documents,
or (b) tenant security deposits or rents collected from a Tenant in advance, or
(c) insurance or condemnation proceeds; or

 

  (vi) amounts owed to American Family under the Environmental Indemnity, ADA
Indemnity and Brokerage Indemnity; and,

 

  (b) all unpaid property taxes which have accrued against the Premises prior to
repayment of the Indebtedness; and

 

  (c) any fees and costs including attorneys fees incurred by American Family in
enforcing and collecting any amounts due under the Loan Documents.

 

  (d) all Indebtedness without limitation if:

 

  (i) a sale or other transfer of an interest in the Premises or Borrower which
is not permitted under the Loan Documents occurs; or

 

2



--------------------------------------------------------------------------------

  (ii) a voluntary bankruptcy or insolvency proceeding involving Borrower or any
Guarantor as debtor occurs; or

 

  (iii) an involuntary bankruptcy or insolvency proceeding involving Borrower or
any Guarantor as debtor occurs (other than one filed by American Family) which
is not dismissed within ninety (90) days of filing; or

 

  (iv) provided an Event of Default under the Loan Documents has occurred,
Borrower or any Guarantor attempts to prevent or delay the exercise of any of
American Family’s remedies under any Loan Document.

As used in this Section, “Loss” shall mean any claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, losses, costs, expenses, diminutions in value,
fines, penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement, punitive damages, foreseeable and unforeseeable consequential
damages, of whatever kind and nature (including, but not limited to, attorneys’,
experts’ and consultants’ fees and expenses).

Notwithstanding anything to the contrary in the Loan Documents, and except for
costs subject to indemnification under either the Environmental Indemnity or ADA
Indemnity, Guarantor shall not be liable for any operating costs of the Premises
attributable to any period of time when all rents from the Premises are being
paid directly to a receiver or to American Family, or when Borrower and any
assignee(s) permitted under the Loan Documents or otherwise approved by American
Family no longer owns the Premises, unless any such party’s lack of ownership
interest results from an Ownership Interest Impairment.

Guarantor agrees and affirms that the provisions of this Guaranty which might
activate Guarantor’s guaranty of all Indebtedness represent bargained-for
consideration provided by Borrower to American Family in exchange for American
Family’s agreement to allow Borrower to avoid general liability for all
principal and interest due under the Note. The limitation of Guarantor’s
liability under this Guaranty shall not limit Borrower’s and Guarantor’s
liabilities under the Environmental Indemnity, ADA Indemnity and Brokerage
Indemnity.

The aggregate amount of Indebtedness described in subsections 2(a) through 2(d),
above, shall be referred to hereafter as the “Guaranteed Amount”.

The liability of Guarantor under this Section 2 shall survive any release,
termination, satisfaction or foreclosure of the Security Deed or the acceptance
of a deed in lieu of foreclosure of the Security Deed. This Guaranty is a
guaranty of payment and not merely of collection. In the event of the death of
any Guarantor, the liability of the Guarantor under this Section 2, as limited
by the provisions hereof, shall continue in effect against such Guarantor’s
respective estate.

3. In case the Borrower has not paid or performed any of the items included
within the Guaranteed Amount as and when they are to be paid and performed,
Guarantor shall perform or

 

3



--------------------------------------------------------------------------------

cause the same to be performed or paid to American Family. All payments required
from Guarantor hereunder shall be paid to American Family in funds immediately
available in Madison, Wisconsin, at American Family’s address, Investment
Division, 6000 American Parkway, P.O. Box 7430, Madison, Wisconsin 53783-0001,
or at such other address as American Family shall otherwise direct to Guarantors
in writing.

4. Guarantor hereby agrees that American Family may from time to time, without
affecting this Guaranty, without notice to or consent of Guarantor, and upon
such terms and conditions as American Family may deem advisable: (a) release any
maker, surety or other person liable for payment of all or any part of the
Indebtedness, including the Guaranteed Amount; (b) make any agreement extending
or otherwise altering the time for or the terms of payment of all or any part of
the Indebtedness, including the Guaranteed Amount; (c) modify, waive,
compromise, release, subordinate, resort to, exercise or refrain from exercising
any right American Family may have hereunder or under the other Loan Documents
with respect to the Indebtedness, including the Guaranteed Amount; (d) accept
additional security or guarantees of any kind; (e) endorse, transfer or assign
the Loan Documents to any other party; (f) accept from Borrower or any other
party partial payment or payments on account of the Indebtedness, including the
Guaranteed Amount; (g) from time to time hereafter, further loan moneys or give
or extend credit to or for the benefit of Borrower; (h) release, settle or
compromise any claim of American Family against Borrower, or against any other
person, firm or corporation whose obligation is held by American Family as
collateral security for the Indebtedness, including the Guaranteed Amount.

5. Guarantor hereby unconditionally and absolutely waives, to the extent
permitted by applicable law: (a) any obligation on the part of American Family
to protect, secure or insure any of the security given for the payment of the
Indebtedness, including the Guaranteed Amount; (b) any defense based upon the
invalidity or unenforceability of the Indebtedness, including the Guaranteed
Amount; (c) any failure, neglect or omission to record, file, perfect or
continue any liens upon or rights with respect to any of the security given for
the payment of the Note; (d) notice of acceptance of this Guaranty by American
Family; (e) notice of presentment, demand for payment, notice of
non-performance, protest, notices of protest and notices of dishonor, notice of
non-payment or partial payment; (f) notice of any defaults under the Note or in
the performance of any of the covenants and agreements contained therein or in
any other Loan Document given as security for the Note; (g) any limitation or
exculpation of liability on the part of Borrower whether contained in the Note
or otherwise; (h) any failure, neglect or omission on the part of American
Family to realize or protect the Indebtedness, including the Guaranteed Amount,
or any security given therefor; (i) any right to insist that American Family
prosecute collection of the Note or resort to any instrument or security given
to secure the Indebtedness, including the Guaranteed Amount, or to proceed
against Borrower or against any other guarantor or surety prior to enforcing
this Guaranty; provided, however, at its sole discretion, American Family may
either in a separate action or an action pursuant to this Guaranty pursue its
remedies against Borrower or any other guarantor or surety, without affecting
its rights under this Guaranty; (j) notice to Guarantor of the existence of or
the extending to Borrower of the Indebtedness, including the Guaranteed Amount;
(k) any order, method or manner of application of any payments on the
Indebtedness, including the Guaranteed Amount; or (l) any right to insist
American Family disburse the full principal amount of the Note to Borrower or
the order, method, manner or amounts disbursed under the Note.

 

4



--------------------------------------------------------------------------------

6. Guarantor agrees that all indebtedness, liability or liabilities now or at
any time or times hereafter owing by Borrower to Guarantor are hereby
subordinated to the Indebtedness, including the Guaranteed Amount. So long as no
uncured Event of Default has occurred and is continuing under the Loan Documents
beyond any applicable opportunity to cure period, Guarantor may demand, receive
and accept payment from the Borrower, notwithstanding the subordination
contemplated by this paragraph. Guarantor agrees that the payment of any amount
or amounts by Guarantor pursuant to this Guaranty shall not in any way entitle
Guarantor, whether at law, in equity or otherwise, to any right to participate
in any security held by American Family for the payment of the Indebtedness,
including the Guaranteed Amount, any right to direct the application or
disposition of any such security or any right to direct the enforcement of any
such security. Performance by Guarantor under this Guaranty shall not entitle
Guarantor to be subrogated to any of the Indebtedness, including the Guaranteed
Amount, or to any security therefor, unless and until the full amount of the
Indebtedness, including the Guaranteed Amount, has been fully paid.

7. Guarantor agrees that this Guaranty is executed in order to induce American
Family to make and disburse the Loan to Borrower and with the intent that it be
relied upon by American Family in making and disbursing the Loan. Disbursement
of any part of the Loan without any further action or notice, shall constitute
conclusive evidence of the reliance hereon by American Family. This Guaranty
shall run with the Note and other Loan Documents and without the need for any
further assignment of this Guaranty to any subsequent holder of the Note or the
need for any notice to the Guarantor thereof. Upon endorsement or assignment of
the Note to any subsequent holder, said subsequent holder of the Note may
enforce this Guaranty as if said holder had been originally named as American
Family hereunder.

8. Guarantor consents to be sued in the State of Georgia, in accordance with the
venue laws of the State of Georgia.

9. No right or remedy herein conferred upon or reserved to American Family is
intended to be exclusive of any other available remedy or remedies. Each and
every remedy shall be cumulative and shall be in addition to every other remedy
given under this Guaranty or now or hereafter existing at law or in equity. No
waiver, amendment, release or modification of this Guaranty shall be established
by conduct, custom or course of dealing, but only by an instrument in writing
duly executed by American Family.

10. Guarantor represents, warrants and covenants to American Family that (a) the
financial statements of such Guarantor heretofore delivered to American Family
are true and correct in all material respects and fairly present the financial
condition of such Guarantor as of the respective dates thereof, and no material
adverse change has occurred in the financial condition of such Guarantor since
the date of the most recent of such financial statements of the Guarantor;
(b) such Guarantor has derived or expects to derive financial and other
advantages and benefits, directly or indirectly, from the making of this
Guaranty and the Guaranteed Amount; (c) no

 

5



--------------------------------------------------------------------------------

representations or agreements of any kind have been made to such Guarantor which
would limit or qualify in any way the terms of this Guaranty; (d) this Guaranty
is executed at Borrower’s request and not at the request of American Family;
(e) American Family has made no representations to such Guarantor as to the
creditworthiness of Borrower; (f) such Guarantor has established adequate means
of obtaining from Borrower on a continuing basis information regarding
Borrower’s financial condition; (g) such Guarantor shall keep adequately
informed of any facts, events or circumstances which might in any way affect the
risks of such Guarantor under this Guaranty; (h) American Family shall have no
obligation to disclose to such Guarantor any information or documents (financial
or otherwise) heretofore or hereafter acquired by American Family in the course
of its relationship with Borrower; and (i) such Guarantor shall not, without the
prior written consent of American Family, cause or permit an Ownership Interest
Impairment.

11. Guarantor agrees to pay all reasonable costs and expenses which may be
incurred by American Family in the enforcement or interpretation of this
Guaranty, including reasonable attorneys’ fees (to be determined by the court
and not by a jury), and including all costs and reasonable attorneys’ fees
incurred in any bankruptcy or insolvency proceeding or on appeal to one or more
appellate courts. Whenever reference is made to the payment of “attorneys’
fees,” “reasonable attorneys’ fees” or words of similar import in this Guaranty,
the same shall mean and refer to the payment of actual attorneys’ fees incurred
based upon the attorney’s normal hourly rate and the number of hours worked, and
not the statutory attorneys’ fees defined in O.C.G.A. Section 13-1-11.

12. This Guaranty is delivered and made in and shall in all respects be
construed pursuant to the laws of the State of Georgia.

13. This Guaranty and each and every part hereof, shall be binding upon
Guarantor and upon its successors and assigns and shall inure to the benefit of
each and every future holder of the Note, including the successors and assigns
of American Family.

14. Any notice which any party hereto may desire or may be required to give to
any other party shall be in writing and the mailing thereof by certified mail to
their respective addresses as set forth below, or to such other places any party
hereto may hereafter by notice in writing designate, shall constitute service of
notice hereunder. Guarantor hereby represents and warrants to American Family
that the mailing address of the Guarantor specified on the signature page hereof
is true and correct, and until American Family shall have actually received a
written notice specifying any such change of address and specifically requesting
that notices be issued to such changed address, American Family may rely on the
address stated as being accurate.

15. All terms used in this Guaranty which appear in boldface type and are not
defined herein shall have the meaning ascribed to such term or terms in the
Security Deed.

16. The promises and agreements of Guarantor herein shall be construed to be and
are hereby declared to be fully binding upon and enforceable against Guarantor
in accordance with the terms hereof, and neither the death, bankruptcy,
dissolution nor release of any other guarantor of or surety for payment of the
Indebtedness or the Guaranteed Amount shall affect or release the liability of
Guarantor hereunder.

 

6



--------------------------------------------------------------------------------

17. To the extent that any provision of or obligation under this Guaranty is
deemed invalid, illegal or unenforceable in any jurisdiction, that finding shall
not affect the validity, legality, and enforceability of any other provision or
obligation in this Guaranty in that jurisdiction, or the validity, legality, and
enforceability of any of the provisions of or obligations under this Guaranty in
any other jurisdiction.

18. Guarantor shall not be released from its obligations under this Guaranty
except by a writing signed by American Family.

19. GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE S ANY RIGHT
TO TRIAL BY JURY WHICH GUARANTORS MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW
OR IN EQUITY, IN CONNECTION WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT.
GUARANTOR REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF AMERICAN
FAMILY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AMERICAN FAMILY WILL NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER. GUARANTOR
ACKNOWLEDGES THAT AMERICAN FAMILY HAS BEEN INDUCED TO MAKE THE LOAN BY, AMONG
OTHER THINGS, THE PROVISIONS OF THIS SECTION AND THE CORRESPONDING PROVISIONS OF
THE NOTE, WHICH PROVISIONS GUARANTOR HAS READ AND BY WHICH GUARANTOR HEREBY
AGREES TO BE BOUND. GUARANTOR ACKNOWLEDGES THAT IT HAS CONSULTED WITH AN
ATTORNEY AND FULLY UNDERSTANDS THE LEGAL EFFECT OF THE PROVISIONS OF THIS
SECTION.

(CONTINUED)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

CARTER VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  
Carter/Validus Mission Critical Reit, Inc.,   a Maryland corporation, its
general partner   By:  

/s/ John E. Carter

    John E. Carter, Chief Executive Officer Address:     4211 West Boy Scout
Blvd., Suite 500       Tampa, FL 33607

 

STATE OF FLORIDA   )   ) ss. COUNTY OF HILLSBOROUGH   )

This instrument was acknowledged before me this 13th day of March, 2012, by John
E. Carter, Chief Executive Officer of Carter Validus Mission Critical Reit,
Inc., General Partner of Carter Validus Operating Partnership, LP, a Delaware
limited partnership, to me known to be the person who executed the foregoing
instrument by virtue of the authority vested in him on behalf of said entity.

 

/s/ Elizabeth Fay

Elizabeth Fay Notary Public, State of Florida My commission expires: August 24,
2015

 

8